        Case 1:18-cv-00187-REB Document 101 Filed 11/19/18 Page 1 of 3



Bret Sumner, Pro Hac Vice
bsumner@bwenergylaw.com
Malinda Morain, Pro Hac Vice
mmorain@bwenergylaw.com
Michael Cross, Pro Hac Vice
mcross@bwenergylaw.com
BEATTY & WOZNIAK, P.C.
216 Sixteenth St., Suite 1100
Denver, CO 80202-5115
Telephone: 303-407-4499
Fax: 800-886-6566

Paul A. Turcke, ISB # 4759
MSBT LAW
950 W. Bannock Street, Suite 520
Boise, ID 83702
Telephone: 208-331-1800
Fax: 208-331-1202

Attorneys for Defendant- Intervenor Western Energy Alliance.



                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF IDAHO

WESTERN WATERSHEDS PROJECT, et al.,

       Plaintiffs,                                       Case No. 1:18-cv-00187-REB

v.
                                                       DEFENDANT-INTERVENOR
RYAN K. ZINKE, Secretary of the Interior, et al.,    WESTERN ENERGY ALLIANCE’S
                                                        RESPONSE TO PROPOSED
       Defendants,                                  INTERVENOR-DEFENDANT JONAH
                                                       ENERGY LLC’S MOTION TO
WESTERN ENERGY ALLIANCE,                                     INTERVENE

       Defendant-Intervenor.



       Defendant-Intervenor Western Energy Alliance does not oppose Proposed Intervenor-

Defendant Jonah Energy LLC’s Motion to Intervene (ECF No. 85).




                                              1
 Case 1:18-cv-00187-REB Document 101 Filed 11/19/18 Page 2 of 3



Respectfully submitted this 19th day of November 2018.


                                          /s/ Malinda Morain
                                          Bret Sumner, Pro Hac Vice
                                          bsumner@bwenergylaw.com
                                          Malinda Morain, Pro Hac Vice
                                          mmorain@bwenergylaw.com
                                          Michael Cross, Pro Hac Vice
                                          mcross@bwenergylaw.com
                                          BEATTY & WOZNIAK, P.C.
                                          216 Sixteenth St., Suite 1100
                                          Denver, CO 80202-5115
                                          Telephone: 303-407-4499
                                          Fax: 800-886-6566

                                          Paul Turcke
                                          MSBT LAW
                                          7699 West Riverside Drive
                                          Boise, ID 83714
                                          Telephone: 208-331-1800
                                          Fax: 208-331-1202
                                          Email: pat@msbtlaw.com


                                          Attorneys for Defendant-Intervenor Western
                                          Energy Alliance




                                      2
         Case 1:18-cv-00187-REB Document 101 Filed 11/19/18 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 19th day of November 2018, I served a true and correct copy

of the foregoing DEFENDANT-INTERVENOR WESTERN ENERGY ALLIANCE’S

RESPONSE TO PROPOSED INTERVENOR-DEFENDANT JONAH ENERGY LLC’S

MOTION TO INTERVENE via the Court’s electronic case filing system which will cause the

foregoing to be served upon all counsel of record.




                                                     /s/ Malinda Morain
                                                     Malinda Morain




                                                3
